Case 3:14-cr-00216-MMA Document 704 Filed 02/05/21 PageID.2815 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    Case No. 14cr216-MMA-4
12                       Plaintiff,
                                                  ORDER GRANTING JOINT
13         v.                                     MOTION FOR EARLY
                                                  TERMINATION OF SUPERVISED
14   LORI ANN RODRIGUEZ (4),                      RELEASE
15                       Defendant.               [Doc. No. 703]
16
17
18
19
20         The parties jointly move for early termination of Defendant Lori Ann
21   Rodriguez’s term of supervised release. See Doc. No. 703. To date, Defendant
22   has served more than half of the five-year term imposed by the Court and United
23   States Probation does not oppose the motion.
24         After considering the factors set forth in 18 U.S.C. § 3553(a), the Court
25   may “terminate a term of supervised release and discharge the defendant released
26   at any time after the expiration of one year of supervised release . . . if it is
27   satisfied that such action is warranted by the conduct of the defendant released
28   and the interest of justice.” 18 U.S.C. § 3583(e)(1).
Case 3:14-cr-00216-MMA Document 704 Filed 02/05/21 PageID.2816 Page 2 of 2



 1         Upon due consideration of the applicable statutory factors, the Court
 2   GRANTS the parties’ joint motion and ORDERS that Defendant’s remaining
 3   term of supervised release be terminated pursuant to 18 U.S.C. § 3583(e)(1) as of
 4   the date this Order is filed.
 5         IT IS SO ORDERED.
 6   DATE: February 5, 2021                __________________________________
 7                                         HON. MICHAEL M. ANELLO
                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2                          14cr216-MMA-4
